Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 199







Clifford K. Overvold, 		Plaintiff and Appellee



v.



Mary Beth Overvold, 		Defendant and Appellant







No. 20160124







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



James R. Brothers, P.O. Box 1680, Fargo, ND 58107-1680, for plaintiff and appellee; submitted on brief.



Mary Beth Overvold, self-represented, 1106 Phinney Avenue, Detroit Lakes, MN 56501, defendant and appellant.

Overvold v. Overvold

No. 20160124



Per Curiam.

[¶1]	
Mary Overvold appealed a district court’s amended divorce judgment. Mary Overvold argues the district court erroneously held her former spouse, Clifford Overvold, was liable for half of the student loan debt from the date of their divorce, not the date of the amended judgment, and did not order Clifford Overvold to pay off his half of the loans immediately.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[ 2]	Mary Overvold’s brief lacked specific references to the evidentiary record to support her disputed facts and authorities to support her legal argument. Rule 28 of the North Dakota Rules of Appellate Procedure requires such items be contained in parties’ briefs. Rule 13, N.D.R.App.P., provides: “[t]he supreme court may take appropriate action against any person failing to perform an act required by rule or court order.” We order Mary Overvold to pay double costs on appeal to Clifford Overvold for her failure to comply with these rules. 
See
 
Grzeskowiak v. State
, 2016 ND 99, 879 N.W.2d 461. 

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner